      Case 1:18-cv-00993-RA-SLC Document 119 Filed 10/23/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ANNAMARIE TROMBETTA,

                              Plaintiff,

       against
                                                         CIVIL ACTION NO.: 18 Civ. 993 (RA) (SLC)

NORB NOVOCIN, et al.,                                                       ORDER

                              Defendants.




SARAH L. CAVE, United States Magistrate Judge.

       Presently before the Court are several filings concerning: (1) Plaintiff Annamarie

Trombetta’s request to submit for the Court’s review a telephone call (“the Call Application”)

(See ECF Nos. 114, 116–17); and (2) Defendants WorthPoint Corporation and William Seippel’s

(together, “WorthPoint Defendants”) Motion to Strike Plaintiff’s Sur-Reply to the pending Motion

to Dismiss (“Motion to Strike”) (See ECF Nos. 113, 115, 118).

       a) The Call Application

       On July 30, 2020, the Court ruled that Plaintiff “will need to produce to the Defendants

any discovery that she has in her possession during the discovery phase of this litigation. To the

extent that she wants to incorporate information learned from such discovery into her opposition

to the pending motion to dismiss (ECF No. 60), she may do so in writing in the opposition, but

should not submit the recording to the Court.” (ECF No. 88) (emphasis in original).

       On October 14, 2020, and then again on October 21, 2020, in the Call Application, Plaintiff

requested the Court’s permission to submit for review a recording of a telephone call that

purports to be between herself and an individual affiliated with Defendant WorthPoint
         Case 1:18-cv-00993-RA-SLC Document 119 Filed 10/23/20 Page 2 of 3




Corporation. (ECF Nos. 114, 117). WorthPoint Defendants oppose the Call Application, noting

the Court’s prior ruling. (ECF No. 116).

         In light of the Court’s clear instruction that Plaintiff “should not submit the recording to

the Court” (ECF No. 88), Plaintiff’s Call Application is DENIED.

         b) Motion to Strike

         The Motion to Dismiss filed by the WorthPoint Defendants is pending before the

Honorable Ronnie Abrams. (ECF No. 60). As the Court has instructed, “[b]ecause the WorthPoint

Defendants’ Motion to Quash (ECF No. 107) and Motion to Strike (ECF No. 108) are intertwined

with the Motion to Dismiss, Judge Abrams will decide them when ruling on the Motion to

Dismiss.” (ECF No. 110).

         Subsequently, Plaintiff opposed the Motion to Strike (ECF No. 113), WorthPoint

Defendants replied (ECF No. 115) and Plaintiff submitted a “last response” to WorthPoint

Defendants’ reply. (ECF No. 118). The parties are reminded that these matters will be addressed

in due course as they are intertwined with the Motion to Dismiss.

         The Clerk of Court is respectfully directed to mail a copy of this Order to Ms. Trombetta

at the address below.


Dated:          New York, New York
                October 23, 2020

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge



                                                  2
      Case 1:18-cv-00993-RA-SLC Document 119 Filed 10/23/20 Page 3 of 3




Mail To:                     Annamarie Trombetta
                             175 East 96th Street (12R)
                             New York, NY 10128




                                       3
